DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Amendment
The amendment received on 02/14/2022 is acknowledged.  Claim 10 has been amended.  Claims 32-33 have been cancelled. Claims 10, 18, 25-31 and 34-41 are currently pending. Claims 18 and 38-41 are currently withdrawn.   Claims 10, 25-31 and 34-37 have been treated on the merits. 

Response to Arguments
Applicant argues that the inventor had possession of the claimed invention at the time of filing as the claims requires the structural definition of a spore forming bacteria, and that the step of using a spore activator to obtain the strains imparts a structural characteristic. This argument is not found persuasive, as noted in the section of the MPEP cited “…functional characteristics when coupled with a known or disclosed correlation between function and structure…”, in the instant case the structure of being a spore forming bacteria does not have a correlation with an isolate being suitable for bacteriotherapy.  Further as evidenced by Food Standards (“Bacillus cereus – Food Standards”, Government of Australia, available at https://www.foodstandards.gov.au/publications/Documents/Bacillus%20cereus.pdf, 2013), the structure of being a spore forming bacteria is also shared with some pathogenic bacteria that cause food poisoning, such as Bacillus cereus.  
Applicant further argues that the claims provide the functional definition of the bacteria being suitable for bacteriotherapy.  This argument is not found persuasive as applicant claims a property of the composition, this property does not however require specific structure, nor is there a known correlation between this property and a structure by which possession applicant As noted in MPEP 2163, “An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").  This instant specification and claims follow a similar fact pattern in which a method is provided by which the active agent, i.e. the composition comprising isolates, may be obtained; however, the disclosure does not provide adequate description to show possession of the claimed genus of all isolates which may be obtained by the process outlined in the product by process as claimed.
Applicant further argues that the summary of 16S rRNA gene clone library would provide sufficient information for identical isolates to be isolated readily again.  This argument is not persuasive as the sequence of a gene does not provide or give possession of the specific isolate, it only provides information which may be used to identify the isolate or a similar isolate.  Further as evidenced by Ellegaard (“Beyond 16S rRNA Community Profiling: Intra-Species Diversity in the Gut Microbiota”, Frontiers in Microbiology,  2016, Volume 7, Article 1475, 1-16), 16S rRNA is not sufficient for differentiating different isolates of strains within a species and does not accurately reflect the evolution of bacterial communities, “Since standard 16S rRNA profiling provides little resolution for inferring intra-species diversity (Box 1), our current knowledge on the extent and distribution of intra-species diversity in the gut microbiota is scarce.(Page 4)”,  “Therefore, even the 16S rRNA gene does not accurately reflect the evolution of bacterial communities. Finally, PCR-based profiling does not provide direct functional information pertaining to the diversity of a community.(Page 11)”, “Overall, 16S rRNA profiling studies have provided invaluable insights into the taxonomic composition of the gut microbiota, which in turn has facilitated the inference of broad evolutionary patterns. However, species diversity may only present the tip of the iceberg of microbial complexity in the gut. Recent studies applying methods that go beyond the typical 16S rRNA profiling approach have provided compelling evidence that the bacterial species of the gut microbiota are composed of a multitude of strains, which are likely to influence gut microbiota function (Page 2)”, “Gut microbiota diversity is typically assessed at the species level (indicated by the red line) or higher based on amplicon sequencing of the 16S rRNA gene and clustering of sequences into OTUs using a 97% sequence identity cutoff. However, several recent papers have shown that most species have diversified into distinct strains and sub-lineages (shown in same colors) with marked variation in sequence and gene content (Faith et al., 2013; Schloissnig et al., 2013; Greenblum et al., 2015; Zhu et al., 2015). This intra-species diversity cannot be resolved using 16S rRNA-based analyses due to high sequence conservation of the 16S rRNA gene. Instead, genome-wide approaches are needed, because they allow for higher resolution and characterization of variation in the functional gene content among divergent strains. (Figure 1)”.  Therefore 16S rRNA sequence data does not show possession of the bacteria for purposes of written description.  
 	Regarding applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 102(b), applicant argues that the claims require 3 to 9 bacterial isolates that are spore forming.  This limitation is addressed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 24-31, 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 10, 24-31, 34-37, Claim 10 is drawn to a group of no more than 9 bacterial isolates that are obtainable or identifiable by the method listed.   Dependents claims 24 and 25 add limitations to the physical state of the group.  Claims 26-31, and 34-37 provide further method steps by which the isolates may be obtained.  Claims 32 and 37 further require the bacteria be spore forming.
Applicant claims a product, a group of bacterial isolates, isolated by or identifiable by a process, i.e. the method steps listed in the product.  However, A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)“.  The structure implied by the process are the ability to increase species diversity or to alter host biology.  The step of culturing implies the structure of being cultivable; however, any probiotic which has been isolated is necessarily capable of being and has been cultured.  Further the process of identifying does not alter the structure of the isolated bacteria.  
Applicant has provided an example of isolating bacteria from healthy feces and then subsequently assessing the isolated bacteria and combinations of the isolated bacteria from that example.  Applicant has not provided deposit of any isolated strains. 
The prior art of probiotics is extensive and contains numerous examples of probiotics which have been shown to increase diversity of the intestinal microbiome and/or useful in altering host biology such as by resolving or ameliorating pathologies including intestinal dysbiosis such as inflammatory bowel diseases such as Crohn’s and Ulcerative Colitis, a sample of these references are represented by Venturi (“Impact  on the composition of the faecal flora by a new probiotic preparation:preliminary data on maintenance treatment of patients with ulcerative colitis” Alimentary Pharmacology & Theraputics, 1999, 13, 1103-1108/previously cited),  Hart (“Use of Probiotics in the Treatment of Inflammatory Bowel Disease” Journal of Clinical Gastroenterology, 2003 36(2) 111-119/previously cited) and Brigidi (“Specific Detection of Bifidobacterium Strains in a Pharmadeutical Probiotic Product and in Human Feces by Polymerase Chain Reaction” Systematic and Applied Microbiology, 23, 2000, 391-399/previously cited).  Further more recent art highlights the properties of known prior art probiotics such as Cao (“Probiotic characteristic of Bacillus coagulans and associated implications for human health and diseases”, Journal of Functional Foods, 64, 2020,  1-11), Shi (“Probiotic Lactobacillus rhamnosus GG Promotes Mouse Gut Microbiota Diversity and T Cell Differentiation”, Frontiers in Microbiology, 2020, Volume 11, 1-16/previously cited),  Veerappan (“Probiotics for the Treatment of Inflammatory Bowel Disease” Current Gastroenterology Reports, 2012, 14:324-333/previously cited) and Nyangale (“Effect of prebiotics on the fecal microbiota of elderly volunteers after dietary supplementation of Bacillus coagulans GBI-30, 6086” Anaerobe 30 (2014) 75-81/previously cited).  As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 100 years ago, it has been recognized that certain organisms appear to have therapeutic value. These so-called probiotics are defined as "live non-pathogenic organisms that confer health benefits by improving the microbial balance."3 They may either be bacteria-most commonly lactic acid-producing bacteria such as lactobacilli, bifidobacteria, and streptococci or yeasts such as Saccharomyces boulardii. (Page 111)”.  Many of probiotics have been isolated from feces or intestinal tracks, such as Lactobacillus GG in 1985, as noted by Shi, or have themselves been detected within feces, as noted by Brigidi.    
While the specification provides written support for a set of isolates isolated from mouse feces, and a pleothora of probiotics are known in the prior art as highlighted above, the claim of applicant’s include within its scope a practically limitless number of groups of isolates isolated after the instant filing date and subsequently into the future.  As the claims include isolates which have not been discovered, the specification does not provide adequate written description to show possession of undiscovered isolates which are capable of being isolated according to the claims.  Further the bacteria which have been isolated within the specification have not been deposited nor described in such a way that the identical isolates may be isolated readily again.  As such these isolates have not been described in such a way as to show possession of the instant groups containing these bacteria.  
The claims cover a vast subject area as it includes all previously known probiotics, all subsequently known probiotics, and all yet to be discovered in the future for all organisms.  The level of unpredictability in the art is also high as it includes limitless bacteria for use with any organism having bowels. 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant has not provided adequate written description to show possession of groups of isolates as claimed in general, nor has applicant provided a written description which shows possession of the specific group of isolates in the example as this would require deposit of the isolates.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10, 25-31, and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farmer (USP 6461607/previously cited) as evidenced by  and Hart (“Use of Probiotics in the Treatment of Inflammatory Bowel Disease” Journal of Clinical Gastroenterology, 2003 36(2) 111-119/previously cited), Minamida (“Effects of dietary fiber with Bacillus coagulans lilac-01 on bowel movement and fecal properties of healthy volunteers with a tendency for constipation” Bioscience, Biotechnology and Biochemistry, Vol 79, 2015, Issue 2, 300-306/previously cited), Cao (“Probiotic characteristic of Bacillus coagulans and associated implications for human health and diseases”, Journal of Functional Foods, 64, 2020,  1-11/previously cited).  
Regarding claim 10 and the limitation “A lyophilized composition comprising 3 to 9 bacterial isolates suitable for bacteriotherapy, wherein said bacterial isolates are obtainable or identifiable by a method for the identification of bacterial species suitable for use in bacteriotherapy,” Farmer teaches therapeutic compositions comprising at least one probiotic (Col 1 Ln 7-26).  Farmer teaches the compositions preferably contain one or more species or strains of lactic acid producing bacteria and preferably contains strains of B. coagulans (Abstract, Col 1 Ln 5-25).  Farmer teaches typical bacteria of the invention includes various strains of Bacillus, including members of B. coagulans, B. coagulans Hammer and B. brevis, (Col 12 Ln 65-Col 13 Ln 3).  Farmer teaches the growth of various strains and species of Bacillus and formation of spores (Col 13 Ln 46-65, and Col 14 Ln 15-23). One of ordinary skill in the art can immediately envisage combinations of preferred or exemplary bacterial strains, such as multiple strains of Bacillus coagulans, such as 3, 4 or 5 total strains.  Farmer teaches the bacteria may by lyophilized (Col 17 Ln 40-56).
	Regarding the method claimed for identifying the isolates of the group, Applicant claims a product, a group of bacterial isolates, isolated by a process, i.e. the method steps listed in the product.  However, A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)“.  The structure implied by the process are the formation to form spores and the ability to increase species diversity or to alter host biology.  As noted by Farmer, Bacillus strains are selected based on their ability to produce spores (Col 13 Ln 46-58).  The step of culturing implies the structure of being cultivable; however, any probiotic which has been isolated is necessarily capable of being and has been cultured.  Further the process of identifying does not alter the structure of the isolated bacteria.  
As evidenced by Hart, probiotics are capable of altering host biology, As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 100 years ago, it has been recognized that certain organisms appear to have therapeutic value. These so-called probiotics are defined as "live non-pathogenic organisms that confer health benefits by improving the microbial balance." They may either be bacteria-most commonly lactic acid-producing bacteria such as lactobacilli, bifidobacteria, and streptococci or yeasts such as Saccharomyces boulardii. (Page 111)”.     Further as evidenced by Cao B. coagulans are known probiotics which regulate host microbiota and normalize parameters of the immune system (Abstract).  Further as evidenced by Minaminda, “As a probiotic, Bacillus coagulans is a spore-forming lactic acid bacterium.5,6) As part of its ability to form spores, B. coagulans has tolerance to heat, oxygen, drying, acid, and bile acid.7) Because almost 100% of consumed B. coagulans reaches the intestinal tract and produces lactic acid in the intestines, B. coagulans is widely used in probiotic formulations around the world.”
The groups of bacteria taught by Farmer, and specifically the use of strains of B. coagulans, thus are capable of altering host biology, increasing species diversity and resolving pathology, and are suitable for use in bacteriotherapy wherein the bacteriotherapy is for the treatment or prevention of recurrent diarrhea, colitis, pseudomembranous colitis, ulcerative colitis, pouchitis, antibiotic induced diarrhea, viral infection, obesity, inflammatory bowel disease, Crohn's disease, irritable bowel syndrome, or a C. difficile syndrome .  Said bacteria are necessarily cultivatable as they have been cultured to obtain the composition and since they are administered to affect the intestines they can be isolated from samples such as feces or biopsy following administration.  
Regarding claim 25 and the limitation “wherein the composition is in a gastro-resistant capsule.”, Farmer teaches the bacteria may be placed in capsules with enteric coatings (Col 23 Ln 39-50, Col 7 Ln 61-Col 8 Ln 15). 
Regarding claims 26-29, the bacteria are capable of being cultured as they have been isolated and cultured to form spores.  It is thus necessarily capable of being cultured either aerobically or anaerobically.  Farmer further teaches specific aerobic conditions of culturing B. coagulans (Col 15 Ln 35-Col 16 Ln 55).  Further as the probiotics and be administered to the intestinal track they can thus be obtained from a sample subsequent administration such as fecal matter or a suspension derived thereform. 
Regarding claim 30, as the probiotics are administered to the intestines, they may be isolated from samples or fecal matter subsequent administration.  
Regarding claim 31, the number of passages does not alter the structure of the probiotic, the above bacteria are capable of being cultured as they have been isolated, and are thus capable of being passaged multiple times.
Regarding claim 34-36, sequencing of the isolates does not alter the structure of the probiotic, the above bacteria are capable of being sequenced via specific genes, 16S RNA and whole genome sequencing.  
Regarding 37, Farmer teaches the B. coagulans are preferably in spore form, and are thus are a spore forming bacteria and are capable of being activated. 

The above reference anticipates the claim subject matter. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657